office_of_chief_counsel internal_revenue_service memorandum number release date cc ita b07 gdanderson postf-111954-04 uilc date date to william henck senior attorney cc lm mct was rch third party communication date of communication month dd yyyy from grant anderson senior counsel cc ita subject farm_price_method of inventory this chief_counsel_advice responds to your request for assistance this advice may not be used or cited as precedent legend ------------------------------------------------- taxpayer animals raised for sale or slaughter ------------------------------------ animals a b c d e f g h j k l m n x --------- ------------------ ----------------- --------- -------- --------- --------- --------- ------- -------- ---- ---- ---- ---- ------------------------------------------- postf-111954-04 issues whether taxpayer’s method of valuing animals raised for sale or slaughter under the farm_price_method complies with the requirement of the consent agreement that the valuation of such animals should reflect on some reasonable basis such as weight the fact that the market price of such animals accrues ratably as the animals mature conclusions taxpayer’s method of valuing animals raised for sale or slaughter does not reasonably reflect the ratable accrual of market_value as such animals mature facts taxpayer is a vertically integrated producer processor marketer and distributor of fresh and processed animal products taxpayer is also a processor and merchandiser of grain feed ingredients and other related products taxpayer maintains inventories of live animals including h using the lower_of_cost_or_market method as described in sec_1_471-4 of the income_tax regulations separate inventories are maintained for supplies and raw materials and for processed animal and food products the taxpayer filed a form_3115 application_for change in accounting_method requesting permission to change its method of inventory_accounting for live animals to the farm_price_method under sec_1_471-6 for the taxable_year x year_of_change the office of the associate chief_counsel income_tax and accounting issued a consent agreement which specified that the taxpayer would value inventories of live animals under the farm_price_method as described in sec_1_471-6 by using market price less direct_cost of disposition alternatively the taxpayer could elect to account for livestock under the unit livestock method_of_accounting after providing a means for determining the market price of h and breeder animals the agreement permitted the taxpayer to determine the market price for animals raised for sale or slaughter in a manner that reflects on some reasonable basis such as weight the fact that the market price of an animal raised for sale or slaughter accrues ratably as the animal raised for sale or slaughter matures the agreement required the taxpayer to revise its previously submitted sec_481 adjustment to reflect a proper valuation of live animal inventories consistent with the principles in the agreement the director would then ascertain whether the amount of the revised sec_481 adjustment was properly determined you are now considering the taxpayer's revised sec_481 calculation postf-111954-04 law and analysis the question presented is whether taxpayer’s revised method of valuing animals raised for sale or slaughter under the farm_price_method complies with the requirements of the consent agreement specifically the consent agreement provides that taxpayer will value animals raised for sale or slaughter in a manner that reflects on some reasonable basis such as weight the fact that the market price of an animal raised for sale or slaughter accrues ratably as the animal raised for sale or slaughter matures in its revised sec_481 calculations taxpayer values all animals within an inventory category at the same relatively low value j value until the earliest date they may be sold to a meat processor thereafter taxpayer makes certain adjustments to increase the value of the animals as they mature for example in the inventory category of a any animal aged between day and k days is valued at dollar_figurec per head while an animal aged k or k days is valued at dollar_figured in the inventory category b any animal aged between day and l days is valued at dollar_figuree any animal aged between l and m days is valued at dollar_figuref and any animal aged between m and n days is valued at dollar_figureg taxpayer’s revised valuation method does make some provisions for increasing the value of animals as they mature once they have passed their first saleable date we lack sufficient background information to opine on whether these provisions provide a reasonable reflection of the ratable accrual of market_value we believe however that taxpayer’s practice of assigning the same j value to all animals in an inventory class before their first saleable date is unreasonable on its face the time period before an animal is first saleable varies by inventory category but it is a significant portion to of the life cycle of the animal consequently the practice of assigning the same j value to all animals within this time period embodies a highly counterintuitive notion of how an animal accrues market_value as it matures in the category of a for example this practice assigns the same value to an animal throughout of its life cycle and then increases the valuation more than times between day k and day k in the category of b animals aged p p p and p days are all valued at the same amount while a p day old animal is valued at more than times the value of a p day old animal this notion - that an animal accrues no market_value at all for much of its life until its value shoots up dramatically overnight - is patently unreasonable as a reflection of how an animal accrues market_value stated another way the practice of assigning j value to all animals before their first saleable date follows a valuation principle different from the one required by the consent agreement the j value practice effectively determines valuation based upon saleable stages of the animal until the animal is in its first saleable stage its value is constant regardless of its relative maturity by contrast the consent agreement does not allow valuation to be determined by saleable stages rather the consent postf-111954-04 agreement requires that the value of the animal be ratably accrued on some reasonable basis such as weight as the animal matures this requires that the animals below the first saleable date be valued to reflect their differing maturities which taxpayer’s revised valuation method does not do taxpayer’s j value practice is inconsistent with the valuation principle required by the consent agreement accordingly we believe that taxpayer’s practice of assigning j value to all animals in an inventory category below their first saleable date does not comply with the consent agreement requirement that the valuation of animals raised for sale or slaughter should reflect on some reasonable basis such as weight the fact that the market price of such animals accrues ratably as the animals mature case development hazards and other considerations this writing may contain privileged information any unauthorized disclosure of this writing may undermine our ability to protect the privileged information if disclosure is determined to be necessary please contact this office for our views please call if you have any further questions
